IN THE SUPREME COURT OF THE STATE OF NEVADA


IN THE MATTER OF THE                                       No. 84048
RESIGNATION OF JOHN LORIN
CLARK, BAR NO. 1247.
                                                          FILE
                                                           JAN 1 3 2022   •

                                                     CLE
                                                     SY
                                                            EF DEPUTY


          ORDER GRANTING PETITION FOR RESIGNATION
            This is a joint petition by the State Bar of Nevada and attorney
John Lorin Clark for his resignation from the Nevada bar.
            SCR 98(5) provides that Nevada attorneys who are not actively
practicing law in this state may resign from the state bar if certain
conditions are met. The petition includes statements from state bar staff
confirming that no disciplinary, fee dispute arbitration, or client security
fund matters are pending against Clark; and that he is current on all
membership fee payments and other financial commitments relating to his
practice of law in this state. See SCR 98(5)(a)(1)-(2).
            Bar counsel has recommended that the resignation be
approved, and the Board of Governors has approved the application for
resignation. See SCR 98(5)(a)(2). Clark acknowledges that his resignation
is irrevocable and that the state bar retains continuing jurisdiction with
respect to matters involving a past member's conduct prior to resignation.
See SCR 98(5)(c)-(d). Finally, Clark has submitted an affidavit of
compliance with SCR 115. See SCR 98(5)(e).




                                                                  Vie* 013173
                                                  The petition satisfies the requirements of SCR 98(5).
                           Accordingly, we approve attorney John Lorin Clark's resignation. SCR
                           98(5)(a)(2). The petition is hereby granted.
                                                   It is so ORDERED.




                           cc:     Bar Counsel, State Bar of Nevada
                                   John Lorin Clark
                                   Executive Director, State Bar of Nevada
                                   Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                                                          2
(0) I947A ,444t.1.4


                      -•         z--•-   '...ii'5••••A-4,Y.    • ',;!:,344itgfriN"..i,--.2:Vtitaki.'.:'   F